         Case 1:19-cr-00789-PGG Document 244
                                         242 Filed 06/10/20 Page 1 of 2




       LAW OFFICE OF KENNETH J. MONTGOMERY
                         P.L.L.C.
                 198 ROGERS AVENUE
             BROOKLYN, NEW YORK 11225
           PH (718) 403-9261 FAX (347) 402-7103
               ken@kjmontgomerylaw.com

J​UNE​ 10, 2020

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square                                                     June 10, 2020
New York, New York 10007

               Re: United States v. Jelani Wray​, ​19 Cr. 789​ (PGG)

Dear Judge Gardephe:

               This request was previously filed on ecf on June 8, 2020 However, it does not
appear on the docket. This letter is a travel request on behalf of Mr. Wray. ​ Mr. Wray would like
to attend a work related conference, June 9th, 2020 to Sunday, June 14th, 2020 in Miami,
Florida. The purpose of the retreat is work related. It includes daily training sessions, meal plans
and informationals. Both pretrial and the Government do not object to the travel request. Mr.
Wray’s itinerary if the travel request is granted by the Court would be as follows:

               Flight Details:
                 June 6 - LGA to MIA - American Airlines Flight - AA 1626 - 3:29PM - 6:46PM
                 June 14 - MIA to LGA - American Airline Flight - AA 2453 - 8:31AM - 11:25PM

              He would be staying at the Fountainbleu Hotel: 4441 Collins Ave, Miami, Florida,
and the conference itself will be held at the Faena Hotel: 3201 Collins, Miami, Florida.
Mr. Wray will continue to abide by all the other conditions of his release.Thank you for the
Court’s time and consideration.

                                                             Respectfully,
                                                             Kenneth J. Montgomery
                                                             s/
                                                             Kenneth J. Montgomery
Case 1:19-cr-00789-PGG Document 244
                                242 Filed 06/10/20 Page 2 of 2
